VAN BRUNT, P. J.
A partner has the right, undoubtedly, notwithstanding the dissolution of the partnership, to examine the books of the concern at any reasonable time and place, because they are as much his property as that of his copartner; and, if there had been a refusal upon the part of the copartner to allow the moving party in this action to examine the books, it would *263have been the duty of this court to have afforded him facility for so doing. But it appears that the party moved against offered to allow the moving party to examine the books in question either at his office or at the office of his counsel, which offer the moving party refused, upon the ground that the relations between the plaintiff and the defendant and between the plaintiff’s attorney and the defendant are not of a character which would permit the defendant with comfort to accept the courtesies which might be extended to him by either office, and that the plaintiff’s attorneys are well aware of this fact. We do not think that this is any sufficient excuse for coming to the court and presenting an application, as a matter of right, for the examination of the books. There is no ground except a mere matter of punctilio at the foundation of this motion. The courts have sufficient serious business to engross their time, and cannot permit a party, simply for the purpose of gratifying his fancy, to call upon its power to get in some way more pleasing to him that which is freely offered to him. We think, therefore, that the court below was justified in denying the motion, as being entirely unnecessary and without merit.
The order should be affirmed, with $10 costs and disbursements. All concur.